DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B and subspecies ii in the reply filed on 9/15/22 is acknowledged. Applicant indicated that all claims read on the elected species and subspecies. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/18/21 and 2/14/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly, US 2019/0048589.
Regarding claims 1 and 8:
Kelly discloses a device, comprising: 
an adjustable header (10), including: 
a track (12) having a channel formed by a base, a first flange, and a second flange; 
a first support (31) received in the channel of the track and structured to slide relative to the track with an end that is spaced from the track in a second position and proximate the track in the first position; and 
a second support (32) received in the channel of the track and structured to slide relative to the track with an end that is spaced from the track in a second position and proximate the track in the first position, 
wherein the adjustable header is manipulatable between a first position and a second position, the adjustable header having a first length in the first position and a second length in the second position greater than the first length.
Regarding claim 2:
Kelly discloses wherein the track has a fixed length, the first length of the adjustable header being approximately equal to the fixed length of the track (refer to Fig. 2).
Regarding claim 3:
Kelly discloses wherein the track further comprises: a base plate (25), a first flange coupled to the base plate (18); and a second flange (18’) coupled to the base plate and space from the first flange across the base plate.
Regarding claims 6, 7, 12 and 13:
Kelly discloses a first bracket coupled to the first support; and
a second bracket coupled to the second support,
wherein at least one of the first and second brackets include a portion (44) extending away from the track and a portion (42) extending toward the track and into the channel of the stud;
wherein the supports are studs.
Regarding claims 10 and 11:
Kelly discloses wherein the track includes a pair of opposing flanges (18, 18’), each of the pair of opposing flanges having a dividing element (30) that extends into the channel to separate the channel into a first channel and a second channel; 
wherein the first and second support are received in the first channel and the second channel is configured to receive at least one stud (a stud could be received by the space defined between flanges 30 and third walls 20).
Regarding claim 15:
Kelly discloses a device, comprising: 
an adjustable header (10) including: 
a first support (12) having a channel and a divider (30) extending into the channel to separate the channel into a first channel and a second channel, the second channel structured to receive a stud; and 
a second support (24) received in the first channel and structured to slide relative to the first support, wherein the adjustable header is manipulatable between a first position and a second position, the adjustable header having a first length in the first position and a second length in the second position greater than the first length.
Regarding claim 16:
Kelly discloses a third support (26) received in the first channel and structured to slide relative to the first support;
a first bracket (40) coupled to the second support; and
a second bracket (40) couple to the third support.
Regarding claim 18:
Kelly discloses wherein the first support further includes a first flange (18) and a second flange (18’) and the divider is a first divider (30) extending from the first flange into the channel, the device further comprising: a second divider (30) extending from the second flange into the channel.
Regarding claim 19:
Kelly discloses wherein in the first position of the adjustable header, the second support is received within the first support and wherein in the second position of the adjustable header, the second support extends from the first support.
Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vasta, US 2007/0089374.
Regarding claim 15:
Vasta discloses a device, comprising: an adjustable header (1) including: a first support (10) having a channel and a divider (20) extending into the channel to separate the channel into a first channel and a second channel, the second channel structured to receive a stud; and 
a second support (50) received in the first channel and structured to slide relative to the first support, wherein the adjustable header is manipulatable between a first position and a second position, the adjustable header having a first length in the first position and a second length in the second position greater than the first length.
Regarding claim 20:
Vasta discloses wherein the adjustable header has a length in the first position and the first support has a fixed length that is approximately equal to the length of the adjustable header in the first position.

Allowable Subject Matter
Claims 4-5, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 5, the prior art adjustable headers fail to disclose crimps to separate the channel of the track into two channels. Instead they disclose welded flanges, there being no teaching, suggestion or motivation to substitute crimps for the welded flanges in the adjustable header combination.
Regarding claim 14, the prior art adjustable headers disclose a channel that receives first and second supports in the channel in a sliding, telescoping manner. However, the prior art fails to provide a teaching, suggestion or motivation for the first and second supports received within the channel to further have the second support received in the first support in a telescoping arrangement in the first position of the first support.
Regarding claim 17, the prior art adjustable headers disclose intermittent dividers but fail to discloses a divider that extends along a complete length of the first support. There is no teaching, suggestion or motivation to modify the dividers of the prior art to extend along a complete length of the first support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633